Title: 1780 July 27. Thursday.
From: Adams, John
To: 


       Setting off on a Journey, with my two Sons to Amsterdam. —Lodged at Compiegne. Fryday night, lodged at Valenciennes. Saturday arrived at Brussells.—This Road is through the finest Country, I have any where seen. The Wheat, Rye, Barley, Oats, Peas, Beans and several other Grains, the Hemp, Flax, Grass, Clover, Lucerne, St. Foin, &c., the Pavements and Roads are good. The Rows of Trees, on each side the Road, and around many Squares of Land.—The Vines, the Cattle, the Sheep, in short every Thing upon this Road is beautiful and plentifull. Such immense fields and heavy Crops of Wheat I never saw any where. The Soil is stronger and richer, than in other Parts.
       I lodged in Brussells at L’hotel de L’Imperatrice. The Cathedral Church, the Park, the Ramparts and Canals of this Town, are very well worth seeing.
      